                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

MAURICE T. BULLOCK,                       )
                                          )
             Plaintiff,                   )
                                          )
      v.                                  )      CASE NO. 2:18-CV-539-WKW
                                          )               [WO]
PATRICE RICHIE,                           )
                                          )
             Defendant.                   )

                                      ORDER

      Upon consideration of Plaintiff’s motion to strike complaint from the record,

it is ORDERED that the motion (Doc. # 28) is DENIED. To the extent Plaintiff’s

motion contains a motion to reconsider the order directing payment of the civil filing

fee, it is ORDERED that the motion (Doc. # 28) is DENIED. In accordance with

the provisions of 28 U.S.C. § 1915(b)(1), a prisoner who seeks to proceed in forma

pauperis in a civil action or on appeal is required to pay the full amount of the

requisite filing fee. Thus, this court must, under the provisions of 28 U.S.C.

§ 1915(b)(1), “assess and, when funds exist, collect” the $350.00 filing fee from

monies available to Plaintiff, when the amount in Plaintiff’s account exceeds $10.00.

The court may not waive or temporarily exempt Plaintiff from compliance with the

statutory provisions regarding payment of filing fees.
This case remains closed.

DONE this 9th day of January, 2019.

                                      /s/ W. Keith Watkins
                            CHIEF UNITED STATES DISTRICT JUDGE
